In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the mother appeals from an order of the Family Court, Queens County (Richardson, J), dated April 22, 2004, which denied her motion to vacate her default in appearing at the fact-finding hearing.
Ordered that the order is affirmed, without costs or disbursements.
“The determination whether to relieve a party of an order entered upon his or her default is a matter left to the sound discretion of the Family Court” (Matter of Samantha P., 297 AD2d 348 [2002]; see Matter of Samaria Ann B., 293 AD2d 532 [2002]). To vacate the order, the mother was obligated to show that there was a reasonable excuse for her default and a meritorious defense (see Matter of Iris R., 295 AD2d 521, 522 [2002]; Matter of Angel Joseph S., 282 AD2d 752 [2001]; Matter of Latisha I., 238 AD2d 340 [1997]). We agree with the Family Court that the mother did not make the requisite showing. Santucci, J.P., Luciano, Crane and Skelos, JJ., concur.